Detailed Office Action
	Applicant’s arguments and amendments filed on 8/31/2022 have been entered and fully considered. Claims 4, 14, and 16 are amended. It appears that withdrawn claims 18-20 are cancelled (see below). Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant has deleted the text of the withdrawn claims 18-20. However, they are still indicated as to be withdrawn. The Examiner considers these claims to have been canceled. Applicant’s confirmation is required.
Applicant’s amendments have overcome the claim objections previously set forth in the non-final office action of 6/1/2022. Those objections are withdrawn.
Applicant’s arguments that the primary art of GARRETT (US-2019/01846635), hereinafter GARRETT, does not disclose certain limitations of claim 1, have been fully considered and found not to be persuasive (see arguments of 8/31/2022, pages 7-10).
Applicant states that GARRETT teaches away from Applicant's claim 1. Applicant's claim 1 requires, "a first set of nozzle actuators configured to control a release of particle material through a first set of nozzles positioned on an outer edge of the first drum", but the Office Action clearly states "a first set of nozzle actuators ... a first set of nozzles positioned on an outer edge (see Fig. 5 showing the nozzles at the outer edge of the drum shaft) of the first drum". The Office Action confirms that the nozzles taught by GARRETT are positioned at the outer edge of the drum shaft and not on the outer edge of the drum itself, as required by Applicant's claim 1. Furthermore, though GARRETT's Fig. 5 illustrates printing head 122 (i.e., first set of nozzles) and housing 170 (i.e., a first drum), which GARRETT defines as "housing 170 is in the shape of a cylinder according to some embodiments" (GARRETT, paragraph [0029]), printing head 122 is positioned inside housing 170. Applicant's claim 1 requires that the "first set of nozzles [be] positioned on an outer edge of the first drum" and is clearly not taught by GARRETT.
The Examiner did not equate the housing 170 as the first drum. The Examiner interpreted the shaft 101 of GARRETT as the first drum {[FIGs. 2-5] note shaft 101 is in the form of a cylinder and thus a drum or the first drum}. Printing head or nozzle 122 of GARRETT is clearly located at the outside (not inside) of the drum or shaft 101 {[FIG. 2]}. 
The Examiner notes that instant claim 1 recites the limitation of “comprising” as the transitional term connecting the preamble to the body of the claim. The transitional term comprising is inclusive or open-ended and does not exclude additional elements to be present on the outside periphery of the shaft or drum of GARRETT {see MPEP 2111.03 (I)}.
The Examiner acknowledges a typographical error in the sentence “(see Fig. 5 showing the nozzles at the outer edge of the drum shaft)”. It should have read: “(see Fig. 5 showing the nozzles at the outer edge of the drum or shaft). Prior to this sentence, the Examiner clearly identified the shaft 101 of GARRETT as the first drum and not the housing 170 (see non final office action of 6/1/2022, page 5). The Examiner maintains the 103 rejection of claim 1 and has reiterated it below.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0019], line 11, the sentence should read: Base 214 is coupled to the directional motor assembly (to the is missing). Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: in lines 2 and 4 (two occurrences), add “the” before “particle material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GARRETT (US-2019/01846635), hereinafter GARRETT, in view of SWEGLE (US 8,376,064), hereinafter SWEGLE. Note that the italicized text below are the instant claims.
Regarding claim 1, GARRETT discloses An apparatus for a rotational material scattering additive manufacturing device {[abstract], [FIG. 2]}, the apparatus comprising: 
wherein the first drum includes a first set of nozzle actuators configured to control a release of particle material through a first set of nozzles positioned on an outer edge of the first drum {[FIG. 2] 101 is the first drum, 122 are the first set of nozzles that are positioned at the outer edge, [0031] note the controller, [0028] note the teaching that nozzle 122 deposit materials, [0051] note the teaching that binder jetting deposits powder-based material or particles, the Examiner notes that naturally the printing heads are controlled by actuators in order to be able to print with any fidelity; alternatively the controlled rotation of the drum determines the amount of material that is dispensed through the nozzles}; 
the first drum configured to rotate about a central axis, wherein a rotational motor assembly is configured to rotate  {[FIG. 1] note the rotational arrow 180, [FIG. 2] note the motor 204, [0031]} ; 
and a microcontroller configured to control the first set of nozzle actuators and the rotational motor assembly {[FIG. 3] note the controller 303, [0031] to [0034]}. 
GARRETT, however, is silent on a base with a first protruding pin that is used for mounting the drum or shaft. The Examiner notes that, as discussed above, GARRETT discloses a motor to rotate the drum or shaft, but is silent on how this connection is made. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine how to connect the rotational motor to the shaft or drum.
In the same field of endeavor that is related to the release of material from a rotational spinner head, SWEGLE discloses a base with a first protruding pin for mounting a first drum {[FIG. 4] 1 is the base, 2 is the head assembly for the first drum, 5 is the motor shaft, the assembly between 5 and 2 is the pin assembly that the drum 2 is mounted on and transfers the rotation of motor shaft to the drum}.
At the effective filing date of the instant invention it would have been obvious to one ordinary skill in the art to have combined the teachings of SWEGLE in the apparatus of GARRETTE and have provide a base and pin assembly for mounting and rotation of the drum of GARRETT.
As discussed above, and since GARRETT is silent on the details of connection of motor to the drum, one of ordinary skill in the art would have been motivated to look to prior art to determine an appropriate connection. Such prior art is SWEGLE
Furthermore, as disclosed by SWEGLE, the advantage of this pin assembly is the easy, efficient and repeated connection that it provides {[col 3, lines 12-15]}.
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 the available prior art fails to teach or make obvious "a directional motor assembly mechanically coupled to the base, wherein the directional motor assembly is configured to move the base in an x-axis, y-axis, and z-axis direction" in combination with the other limitations of the independent claim. 
Regarding claim 4 the available prior art fails to teach or make obvious "the base with a second protruding pin for mounting a second drum, wherein the second drum includes a second set of nozzle actuators configured to control a release of the particle material through a second set of nozzles positioned on an outer edge of the second drum" in combination with the other limitations of the independent claim. 
GARRETT teaches a single drum that is rotated and SWEGLE teaches a pin that may disconnect a rotating drum, but GARRETT fails to teach a second drum with a second set of nozzles and SWEGLE fails to teach a second protruding pin. Further, GARRETT and SWEGLE fail to teach a directional motor assembly to move the base in the x, y, and z directions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748